Title: To George Washington from Rochambeau, 16 June 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



paris ce 16 juin 1784

je ne veux pas, mon cher general, laisser partir le marquis de la fayette Sans Le charger de mes plus tendres complimens pour vous, et de vous renouveller les assurances de L’attachement le plus eternel que je vous ay voüé. je voudrois bien qu’il eut le talent de vous persuader de venir nous voir, et que tout cela put S’arranger Sans Se brouiller avec madame Washington.
nous avons icy le roy de Suede prince fort aimable, mais je ne luy pardonne pourtant pas de ne pas Souffrir que Ses Suedois qui etoient colonels a notre armée, portent l’ordre de cincinnatus, Sous le pretexte qu’ils etoient cy devant si républicains qu’il ne veut point d’ordre qui le leur rapelle.
nous construisons un port a Cherbourg dont La p[remi]ere pile a eté fondée par un apareil de nouvelle invention qui a eu Le succes Le plus complet, Les anglois le voyent avec beaucoup

d’inquietude, ils travaillent avec beaucoup de vigueur a leur marine, le gouvernement est Le maitre, mais l’opposition est toujours forte plus en qualité qu’en quantité des individus.
revenés avec Le marquis, mon cher general, et le chr de la Luzerne, et Soyés bien pesuadé que quoique vous ne Soyés pas roy, vous Serés aussi bien reçu qu’eux. mes respects, je vous prie a madame Washington, je suis avec Le plus respectueux et Le plus inviolable attachement mon cher general votre tres humble et tré obeissant Serviteur

Le cte de Rochambeau

